Name: Council Regulation (EU) 2015/1919 of 26 October 2015 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  rights and freedoms;  Africa;  civil law
 Date Published: nan

 27.10.2015 EN Official Journal of the European Union L 281/1 COUNCIL REGULATION (EU) 2015/1919 of 26 October 2015 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Whereas: (1) Council Regulation (EC) No 314/2004 (1) implements several measures provided for by Council Decision 2011/101/CFSP (2), including the freezing of funds and economic resources of certain natural or legal persons, entities and bodies. (2) On 26 October 2015 the Council adopted Decision (CFSP) 2015/1924 (3), which deletes one deceased person from Annexes I and II to Decision 2011/101/CFSP. (3) That measure falls within the scope of the Treaty, and regulatory action at the level of the Union is therefore necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (4) On 26 October 2015 the Commission adopted Implementing Regulation (EU) 2015/1921 (4), which deletes one deceased person from Annex III to Regulation (EC) No 314/2004. (5) Annex IV to Regulation (EC) No 314/2004 should therefore be amended accordingly. (6) Furthermore, it is appropriate to insert a new provision in order to comply with requirements for the protection of personal data. (7) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 314/2004, the following Article is inserted: Article 11a 1. Annex III shall include the grounds for the listing of natural or legal persons, entities or bodies concerned. 2. Annex III shall include, where available, information necessary to identify the natural or legal persons, entities or bodies concerned. With regard to natural persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business.. Article 2 Annex IV to Regulation (EC) No 314/2004 is amended in accordance with the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 October 2015. For the Council The President F. MOGHERINI (1) Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (OJ L 55, 24.2.2004, p. 1). (2) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). (3) Council Decision (CFSP) 2015/1924 of 26 October 2015 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe (see page 10 of this Official Journal). (4) Commission Implementing Regulation (EU) 2015/1921 of 26 October 2015 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe (see page 5 of this Official Journal). ANNEX In Annex IV to Regulation (EC) No 314/2004, the entry for the following natural person is deleted from the section I. Persons: I. Persons Name (and any aliases) 44. MIDZI, Amos Bernard (Mugenva)